DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-3, 18, 21-23, 30-32, drawn to an isolated IL-23p19 antibody, wherein said antibody binds to human IL-23p19 or a fragment thereof at one or more of amino acid residues selected from the group consisting of residues 93-102, 93-110, and/or 127- 137 of SEQ ID NO:1, classified in C07K 16/244.

 Group II. Claims 4-10, drawn to an isolated IL-23p19 antibody, comprising at least one light chain variable region, said light chain variable region comprising at least one member from the group consisting of: a complementarity determining region light chain 1 (CDRL1) amino acid sequence selected from the group consisting of SEQ ID NOS:9, 19, 29, and 39; a CDRL2 amino acid sequence selected from the group consisting of SEQ ID NOS:10, 20, 30, and 40; and a CDRL3 amino acid sequence selected from the group consisting of SEQ ID NOS:11, 21, 31, and 41, classified in C07K 16/244.

. Claims 11, 13-14, 15, 17, 19-20, drawn to an isolated IL-23p19 antibody, comprising a light chain variable region amino acid sequence selected from the group consisting of SEQ ID NOS:8, 18, 28, and 38, classified in C07K 14/244.

Group IV. Claims 12, 16, drawn to an isolated IL-23p19 antibody, comprising a heavy chain variable region amino acid sequence selected from the group consisting of SEQ ID NOS:3, 13, 23, and 33, classified in C07K 14/244. 

Group V. Claim 24, drawn to an isolated nucleic acid molecule encoding an isolated IL-23p19 antibody comprising the light chain variable region amino acid sequence selected from the group consisting of SEQ ID NOS:8, 18, 28, and 38 and a heavy chain variable amino acid sequence having at least 90% identity to any of the amino acid sequences selected from the group consisting of SEQ ID NOS:3, 13, 23, and 33, classified in C12N 15/00.  
Group VI. Claims 25-29, drawn to an isolated nucleic acid molecule comprising at least one of: a light chain nucleotide sequence selected from the group consisting of SEQ ID NOS:7, 17, 27, and 37; and a heavy chain nucleotide sequence selected from the group consisting of SEQ ID NOS:2, 12, 22, and 32, classified in C12N 15/00.  
Group VII. Claims 33-37, drawn to a method for diagnosing an IL-23 related condition in a cell, tissue, organ or animal, comprising contacting or administering a composition comprising an effective amount of the antibody wherein said antibody binds to human IL-23p19 or a fragment thereof at one or more of amino acid residues selected from the group consisting of , classified in G01N 33/53.
Group VIII. Claims 33-37, drawn to a method for treating an IL-23 related condition in a cell, tissue, organ or animal, comprising contacting or administering a composition comprising an effective amount of the antibody wherein said antibody binds to human IL-23p19 or a fragment thereof at one or more of amino acid residues selected from the group consisting of residues 93-102, 93-110, and/or 127- 137 of SEQ ID NO:1, with, or to, said cell, tissue, organ or animal, classified in A61K 39/3955.  
Group IX. Claim 38, drawn to a medical device, comprising an IL-23p19 antibody, wherein said device is suitable for contacting or administering said IL-23p19 antibody by at least one mode selected from parenteral, subcutaneous, intramuscular, intravenous, intrarticular, intrabronchial, intraabdominal, intracapsular, intracartilaginous, intracavitary, intracelial, intracerebellar, intracerebroventricular, intracolic, intracervical, intragastric, intrahepatic, intramyocardial, intraosteal, intrapelvic, intrapericardiac, intraperitoneal, intrapleural, intraprostatic, intrapulmonary, intrarectal, intrarenal, intraretinal, intraspinal, intrasynovial, intrathoracic, intrauterine, intravesical, intralesional, bolus, vaginal, rectal, buccal, sublingual, intranasal, and transdermal, classification undeterminable.
Group X. Claims 39-40, drawn to an article of manufacture for human pharmaceutical or diagnostic use, comprising packaging material and a container comprising a solution or a lyophilized form of IL-23p19 antibody, classification undeterminable.
. Claims 41, 45-46, 48, drawn to a method for producing the isolated IL-23p19 antibody, comprising providing a host cell or transgenic animal or transgenic plant or plant cell capable of expressing in recoverable amounts said antibody, classified in C12N 2015/63.
Group XII. Claim 42 drawn to an IL-23p19 antibody produced by the method of providing a host cell or transgenic animal or transgenic plant or plant cell capable of expressing in recoverable amounts said antibody, classified in C07K 16/244.
Group XIII. Claims 43, 47, 49, 50, 56-58, 67, drawn to an isolated IL-23p19 antibody, comprising a light chain variable amino acid sequence encoded by the nucleotide sequence selected from the group consisting of SEQ ID NOS:7, 17, 27, and 37, classified in C07K 16/244.  
Group XIV. Claims 44-45, 46, 48, drawn to an isolated IL-23p19 antibody, comprising a heavy chain variable amino acid sequence encoded by the nucleotide sequence selected from the group consisting of SEQ ID NOS:2, 12, 22, and 32, classified in C07K 16/244.  
Group XV. Claims 51-55, drawn to an isolated nucleic acid molecule encoding the isolated IL-23p19 antibody comprising a light chain variable amino acid sequence encoded by the nucleotide sequence selected from the group consisting of SEQ ID NOS:7, 17, 27, and 37, classified in C12N 15/00.  
Group XVI. Claims 59-63, drawn to a method for diagnosing an IL-23 related condition in a cell, tissue, organ or animal, comprising contacting or administering a composition comprising an effective amount of an isolated IL-23p19 antibody, comprising a light chain variable region encoding sequence having at least 90% identity to any of the nucleotide sequences selected from the group consisting of SEQ ID NOS:7, 17, 27, and 37, and a heavy , classified in G01N 33/53.
Group XVII. Claims 59-63, drawn to method for treating an IL-23 related condition in a cell, tissue, organ or animal, comprising contacting or administering a composition comprising an effective amount of comprising contacting or administering a composition comprising an effective amount of an isolated IL-23p19 antibody, comprising a light chain variable region encoding sequence having at least 90% identity to any of the nucleotide sequences selected from the group consisting of SEQ ID NOS:7, 17, 27, and 37, and a heavy chain variable region encoding sequence having at least 90% identity to any of the nucleotide sequences selected from the group consisting of SEQ ID NOS:2, 12, 22, and 32, with, or to, said cell, tissue, organ or animal, classified in G01N 33/53.
Group XVIII. Claim 64, drawn to a medical device, comprising the IL-23p19 antibody comprising a light chain variable region encoding sequence having at least 90% identity to any of the nucleotide sequences selected from the group consisting of SEQ ID NOS:7, 17, 27, and 37, and a heavy chain variable region encoding sequence having at least 90% identity to any of the nucleotide sequences selected from the group consisting of SEQ ID NOS:2, 12, 22, and 32, wherein said device is suitable for contacting or administering said IL-23p19 antibody by at least one mode selected from parenteral, subcutaneous, intramuscular, intravenous, intrarticular, intrabronchial, intraabdominal, intracapsular, intracartilaginous, intracavitary, intracelial, intracerebellar, intracerebroventricular, intracolic, intracervical, intragastric, intrahepatic, intramyocardial, intraosteal, intrapelvic, intrapericardiac, intraperitoneal, intrapleural, 
Group XIX: Claims 65-66, drawn to an article of manufacture for human pharmaceutical or diagnostic use, comprising packaging material and a container comprising a solution or a lyophilized form of the IL-23p19 antibody comprising a light chain variable region encoding sequence having at least 90% identity to any of the nucleotide sequences selected from the group consisting of SEQ ID NOS:7, 17, 27, and 37, and a heavy chain variable region encoding sequence having at least 90% identity to any of the nucleotide sequences selected from the group consisting of SEQ ID NOS:2, 12, 22, and 32, classification undeterminable.

3.	The inventions are independent or distinct, each from the other because:

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different products, restriction is deemed to be proper because these products appear to constitute patentably distinct inventions for the following reasons:
Inventions I-IV, V-VI, XII-XV are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure and function and each has an independent utility, that is distinct for each invention which cannot be exchanged.  The antibodies of inventions I-IV and XII-XIV can be used as probes, or used therapeutically or diagnostically, e.g. in screening. The nucleic acids of inventions V-VI and XV can be used to make 

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions VII-VIII, XI, XVI-XVII are independent and distinct, each from the other, because the methods are practiced with materially different starting agents and different patient populations. Furthermore, each method has different goals and each method requires a non-coextensive search because of different starting materials, patient populations and goals. 

Inventions of Groups I and VII-VIII are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the pharmaceutical composition can be used in materially and methodologically distinct processes such as in vitro assays.

Inventions of Groups XIII-XIV and XVI-XVII are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of 

Inventions V-VI and VII-VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not used together.

Inventions XV and XVI-XVII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not used together.

4. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 

(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

Correction of Inventorship 
5.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Rejoinder Practice 
6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Species Election 
7.	This application contains claims directed to the following patentably distinctspecies of IL-23 related - 131 -CEN5103USDIV11 condition selected from:
 psoriasis, psoriatic arthritis, Crohn's disease, multiple sclerosis, optic neuritis, and clinically isolated syndrome.
The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 

There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims are
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646